Reasons For Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest  filter for an analog-to-digital converter, the filter comprising: a first differentiator having a first differentiator clock input; a first differentiator having a first differentiator clock input; a second differentiator having a second differentiator clock input; a first switch having a first switch input; a second differentiator having a second differentiator clock input; a second switch coupled between the data output of the first integrator and a data input of the second differentiator, the second switch having a second switch input; and a clock circuit coupled to the first integrator clock input, the first and second differentiator clock inputs, and to the first and second switch inputs, the clock circuit configured to: generate a first clock to clock the first integrator, the first clock having a first frequency; generate a second clock to close the first switch and clock the first differentiator, the second clock having a second frequency, the second frequency smaller than the first frequency; and generate a third clock to close the second switch and clock the second differentiator, the third clock having the second frequency and being out of phase with respect to the second clock as claimed in claim 1.
Also, in combination with other limitations of the claims the prior arts made of record fail to suggest an analog-to-digital converter (ADC), comprising  a first differentiator circuit configured to be clocked with a first clock; and a second differentiator circuit coupled to the integrator output, the second differentiator circuit configured to be clocked with a second clock, the second clock configured to be out of phase with respect to the first clock as claimed in claim 8.
Moreover, in combination with other limitations of the claims the prior arts made of record fail to suggest an analog-to-digital converter (ADC), comprising:  an integrator circuit configured to be clocked with a first clock having a first frequency; a first differentiator circuit configured to be clocked with a second clock having a second clock frequency that is higher than the first clock frequency; a first switch coupled between the integrator output and the first differentiator circuit; a second differentiator circuit configured to be clocked with a third clock having a third clock frequency that is approximately equal to, and out-of-phase with respect to, the second clock frequency; a second switch coupled between the integrator output and the second differentiator circuit; and a results circuit having first and second results circuit inputs, the first results circuit input is coupled to the first differentiator circuit, and the second results circuit input is coupled to the second differentiator circuit claimed in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845